



Exhibit 10.1


THIRD AMENDMENT
TO THE
CONSTELLATION BRANDS, INC.
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


WHEREAS, Constellation Brands, Inc. (the “Company”) maintains the Constellation
Brands, Inc. 2005 Supplemental Executive Retirement Plan (the “SERP”), for the
benefit of eligible employees of the Company and its affiliates; and


WHEREAS, the Company desires to amend the SERP to freeze participation in and
future contributions to the SERP, to continue to credit participant balances
resulting from investment gains and losses, and to distribute such amounts
pursuant to the terms of the SERP, such changes to become effective as of
December 31, 2018; and


WHEREAS, under Section 4.1 of the Constellation SERP, the Human Resources
Committee of the Board of Directors of the Company (the “Committee”) is
authorized to amend the SERP, and the Committee has determined that amendment of
the SERP now is necessary and desirable;


NOW, THEREFORE, pursuant to the power reserved to the Committee under
Section 4.1 of the SERP, the SERP is hereby amended, in the following
particulars:


1.
By adding the following sentence to the end of Section 2.1:



Notwithstanding the foregoing, Participation in the SERP shall be frozen
effective December 31, 2018.


2.
By adding the following sentence to the end of Section 2.3:    



Notwithstanding the foregoing, no annual Benefit Credits will be contributed to
the SERP for service after December 31, 2018.
















[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, on behalf of the Company, the undersigned officer has
executed this amendment this 3rd day of October, 2018.




Date: October 3, 2018
CONSTELLATION BRANDS, INC.
 
 
 
By:
/s/Jeffrey Viviano
 
Name:
Jeffrey Viviano
 
Title:
Vice President, Compensation and Benefits






